      Case 1:20-cr-00193-AKH Document 12 Filed 03/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                   -   -   -   X


UNITED STATES OF AMERICA                           INFORMATION

           -   V.   -                              20 Cr.

VITALI NILOV,
     a/k/a "Vitaly Nilov,"

                    Defendant.



                                 COUNT ONE

    (Conspiracy to Unlawfully Export Rifle-Making Equipment)

          The United States Attorney charges:

          1. .      In or about 2019, VITALI NILOV, a/k/a "Vitaly

Nilov," the defendant, and others known and unknown, willfully,

intentionally, and knowingly combined, conspired, confederated,

and agreed together and with each other to violate, and to cause

a violation of, licenses, orders, regulations, and prohibi~ions

issued under the Export Control Reform Act.

          2.        It was a part and an object of the conspiracy

that VILTALY NILOV, a/k/a "Vitali Nilov," the defendant, and

others known and unknown, would and did agree to export and to

cause to be exported from the United States items controlled

under Subchapter I of the Export Control Reform Act, to wit,

tools for gun rifling machines, to the Russian Federation,

without having first obtained a license for such export from the
       Case 1:20-cr-00193-AKH Document 12 Filed 03/10/20 Page 2 of 3


U.S. Department of Commerce, in violation of Title 50, United

States Code, Section 4819(a) (2) (A),     (B),   (C),   (D),   (E),   (F), and

(G), and Title 15, Code of Federal Regulations, Section

736.2(b) (1).

         (Title 50, United States Code, Section 4819(a) (1),
 4819 (a) (2) (A), (B), (C), (D), (E), (F), & (G), and 4819 (b), and
  Title 15, Code of Federal Regulations, Section 736.2(b) (1) .)




                                          6;~S-~
                                         GEOF~BERMAN >'iv
                                         United States Attorney




                                     2
          Case 1:20-cr-00193-AKH Document 12 Filed 03/10/20 Page 3 of 3
    .,·



                    Form No. USA-33s-274       (Ed. 9-25-58)



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



                          UNITED STATES OF AMERICA

                                       V   -


                               VITALI NILOV,
                           a/k/a ~vitaly Nilov,",

                                  Defendant.



                                  INFORMATION

                                 20 Cr.

                           50 U.S.C. §§ 4819(a) (1),
             4819 (a) (2) (A), (B), (C), (D), (E), (F),        &   (G),
                    & 4819(b); 15 C.F.R. § 736.2(b) (1)




                                   GEOFFREY S. BERMAN
                                   United States Attorney




I
